FILED
                           NOT FOR PUBLICATION
                                                                            NOV 01 2019
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   18-30148

              Plaintiff-Appellee,                D.C. No.
                                                 4:17-cr-00062-BMM-1
 v.

STEPHAN DUANE KOROL-LOCKE,                       MEMORANDUM*

              Defendant-Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                     Brian M. Morris, District Judge, Presiding

                           Submitted October 24, 2019**
                                Portland, Oregon

Before: FARRIS, BEA, and CHRISTEN, Circuit Judges.

      Waiver must be knowing and voluntary. United States v. Jeronimo, 398 F.3d
1149, 1152–53 (9th Cir. 2005) (citing United States v. Joyce, 357 F.3d 921, 922

(9th Cir. 2004)). The record would support a finding that Korol-Locke’s waiver


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
was both, but in spite of that, we review his argument that a probation condition

prevents privileged conversations with counsel. Even if Korol-Locke did not waive

the right to appeal the denial of his motion to modify or clarify his probation

condition, the ordered monitoring technique does not involve a greater deprivation

of liberty than was reasonably necessary for the purposes set forth in 18 U.S.C §

3553(a)(2). See 18 U.S.C. § 3563(b); see also United States v. Wong, 687

Fed.App’x 593, 596 (9th Cir. 2017); United States v. Cuneo, 472 Fed.App’x 648,

649 (9th Cir. 2012). Nothing in the ordered monitoring technique violates a

constitutional right or runs afoul of the Electronic Surveillance Act, 18 U.S.C. §§

2510 et seq.

      AFFIRMED.




                                          2